Citation Nr: 0526407	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  03-15 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for the cause of the 
veteran's death, to include as due to exposure to 
herbicides.

2.	Entitlement to Dependent's Educational Assistance.

REPRESENTATION

Appellant represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.  The appellant is the veteran's son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, that denied the veteran's claim of entitlement to 
service connection for the cause of the veteran's death, and 
entitlement to Dependent's Educational Assistance.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the appellant, in several statements, 
including in his substantive appeal, and in hearing testimony 
before the Board in November 2004, indicated that the veteran 
had been receiving treatment for seizures (listed as the 
veteran's probable cause of death on his death certificate) 
since his return from service, at a VA medical facility in 
South Carolina.  The statement of the case notes that VA 
treatment records pertaining to the veteran were unable to be 
found; however, there is no evidence in the veteran's claims 
file to indicate that any attempt was made to obtain relevant 
VA treatment records pertaining to the veteran.  VA Medical 
records are considered to be in constructive possession of VA 
and the Board.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
As there are no VA medical records associated with the 
veteran's claims file, as the appellant has alleged that the 
veteran suffered from seizures which were treated at the VA 
since shortly after his seperation from service, and which 
were listed as the probable cause of the veteran's death on 
his death certificate, and as VA treatment records from 
shortly after the veteran's seperation from service would 
therefore be critical to the outcome of the veteran's claim, 
the Board is of the opinion that this case must be remanded 
in order that a further attempt is made to obtain these 
records and associate them with the veteran's claims file.

Accordingly, this issue is REMANDED to the RO for the 
following development:

1.  The RO should obtain all relevant records 
related to the veteran from any VA facility, 
particularly the Dorn VA facility, from the 
veteran's seperation from service in 1967 
until his death in 1985, to include any final 
hospitalization records.  If records are 
unable to be found, a statement to that 
effect must be associated with the veteran's 
claims file.

2.  Thereafter, and after any other 
development deemed warranted, the RO should 
readjudicate the appellant's claim.  If the 
benefit sought on appeal remains denied, the 
appellant should be furnished a supplemental 
statement of the case and an opportunity to 
respond.  The case should then be returned to 
the Board, if in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


